Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/22 has been entered.
 
Status of Claims
This office action is responsive to the RCE filed on 5/20/22. Claims 14, 15 and 23 – 26 have been canceled and claims 1 – 13 and 16 – 22 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4 – 10, 12 – 13 and 16 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al.  (WO 2013/033907 A1) in view of Teichmann (US 2019/0268676 A1)
Regarding claim 1, Hong teaches a method for controlling interference, implemented by  a first base station (Fig. 1: eNB 104A), the method comprising: in response to determining presence of interference from a terminal (UE 106B; paragraph 15: Each of the UEs 106A and 106B is operating near the edge of its own cell, and a UE operating near the edge of its cell may be subject to inter-cell interference. The UEs 106A and 106B are near one another in space, but are served by the different eNBs 104A and 104B, so that interference can easily result if each of the eNBs 104A and 104B carries out communication with its own UE), determining a target resource block, from all resource blocks for data transmission, which is interfered with by the terminal (paragraph 25: The eNB 104A, upon receiving information identifying one or more interfering UEs, or interferers, or identifying the interfering UE through its own analysis of the IFSs received from the UE 106A, sends interference exchange signaling (IES) to the interfering eNB, which in the present case is the eNB 104B.); generating a target notification message, wherein the target notification message carries resource block information of the target resource block and an interference indication identifier (end of paragraph 25: The IES may include the cell ID of the cell experiencing interference, that is, the cell ID of the cell 106A, the interfering device ID, PRBs subject to interference, the location of the UE experiencing interference, that is, of the UE 106A, and other relevant information), and the interference indication identifier is used to indicate that the interference comes from the terminal (end of paragraph 25: The IES may include the cell ID of the cell experiencing interference, that is, the cell ID of the cell 106A, the interfering device ID, PRBs subject to interference, the location of the UE experiencing interference, that is, of the UE 106A, and other relevant information); and sending the target notification message to a second base station, so that the second base station determines, based on the target notification message, a target terminal from terminals served by the second base station (paragraph 25: The eNB 104A, upon receiving information identifying one or more interfering UEs, or interferers, or identifying the interfering UE through its own analysis of the IFSs received from the UE 106A, sends interference exchange signaling (IES) to the interfering eNB), verifies legality of the target terminal to obtain a verification result (paragraph 42: At step 708, an eNB receiving information from its own UE indicating the identity of one or more interfering UEs performs appropriate steps to manage the interference. Depending on whether it has received an identification of one or more interfering UEs or has simply received forwarded IFS signaling, the eNB may or may not perform analysis to identify the interfering UE or UEs), and reduces interference with the target resource block according to at least one of the verification result or a terminal type to which the target terminal belongs (paragraph 42: Once the interfering UE or UEs have been identified for or by the eNB, the eNB selects an available TVWS channel for communication with neighbor eNBs. The selection may suitably be accomplished by consulting a TVWS database, with an uplink disable channel being chosen if available, and transmits interference exchange signaling to neighboring eNBs, identifying interfering UEs), wherein the second base station is a base station adjacent to the first base station (see Figs. 1 and 2), and the target terminal is a terminal that is using the target resource block (paragraphs 31-32: The IES to the eNB 212 may include the cell ID of the cell 202, the device ID of the interfering device UE 218, the interfered PRB #2, #3, and #4, and the location of the UE 214).  
	Hong fails to explicitly disclose an unmanned aerial vehicle or a terminal similar to an unmanned aerial vehicle.
	However, Teichmann teaches an unmanned aerial vehicle or a terminal similar to an unmanned aerial vehicle (paragraph 59: an unmanned aerial vehicle 250 (UAV), such as a drone).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Hong’s method by incorporating the teachings of Teichmann, for the purpose of providing a flexible communication system by utilizing various types of devices.
Regarding claims 4, 6 and 17, Hong teaches the method of claim 1, wherein the sending the target notification message to the second base station comprises: sending the target notification message to the second base station (paragraph 25: The eNB 104A, upon receiving information identifying one or more interfering UEs, or interferers, or identifying the interfering UE through its own analysis of the IFSs received from the UE 106A, sends interference exchange signaling (IES) to the interfering eNB).
Regarding claim 5, Hong teaches the same limitations described above in the rejection of claim 1.
Regarding claims 7 and 18, Hong teaches the method of claim 5, wherein the verifying the legality of the target terminal to obtain the verification result comprises: sending a target terminal identifier of the target terminal to a verifier, so that the verifier searches for the target terminal identifier in a pre-stored legal identification information list, and when the legal identification information list comprises the target terminal identifier, the verification result is determined to be legal, and otherwise the verification result is determined to be illegal, wherein the legal identification information list comprises identification information corresponding to all registered terminals; and receiving the verification result returned by the verifier, wherein the verifier is the core network or a verification server (paragraph 42: At step 708, an eNB receiving information from its own UE indicating the identity of one or more interfering UEs performs appropriate steps to manage the interference. Depending on whether it has received an identification of one or more interfering UEs or has simply received forwarded IFS signaling, the eNB may or may not perform analysis to identify the interfering UE or UEs. Once the interfering UE or UEs have been identified for or by the eNB, the eNB selects an available TVWS channel for communication with neighbor eNBs. The selection may suitably be accomplished by consulting a TVWS database, with an uplink disable channel being chosen if available, and transmits interference exchange signaling to neighboring eNBs, identifying interfering UEs.).  
Regarding claims 8 and 19, Hong teaches the method of claim 5, wherein the terminal type to which the target terminal belongs is determined in the following manners: -6-Docket No. 1910267PCT-US-XIAOMI-BZ sending a target terminal identifier of the target terminal to the core network, so that the core network determines a terminal type corresponding to the target terminal identifier according to a pre-stored correspondence between a terminal identifier and a terminal type; and receiving the terminal type returned by the core network (paragraph 25: The eNB 104A, upon receiving information identifying one or more interfering UEs, or interferers, or identifying the interfering UE through its own analysis of the IFSs received from the UE 106A, sends interference exchange signaling (IES) to the interfering eNB, which in the present case is the eNB 104B).  
Regarding claims 9 and 20, Hong teaches the method of claim 5, wherein the reducing the interference with the target resource block according to at least one of the verification result or the terminal type to which the target terminal belongs comprises: when the verification result is illegal, releasing an established connection with the target terminal (paragraph 42: At step 708, an eNB receiving information from its own UE indicating the identity of one or more interfering UEs performs appropriate steps to manage the interference. Depending on whether it has received an identification of one or more interfering UEs or has simply received forwarded IFS signaling, the eNB may or may not perform analysis to identify the interfering UE or UEs. Once the interfering UE or UEs have been identified for or by the eNB, the eNB selects an available TVWS channel for communication with neighbor eNBs. The selection may suitably be accomplished by consulting a TVWS database, with an uplink disable channel being chosen if available, and transmits interference exchange signaling to neighboring eNBs, identifying interfering UEs.).  .  
Regarding claims 10 and 21, Hong teaches the method of claim 5, wherein the reducing interference with the target resource block according to at least one of the verification result or the terminal type to which the target terminal belongs comprises: when the verification result is legal and the terminal type does not belong to an unmanned aerial vehicle type, reducing power on the target resource block; or, when the verification result is legal and the terminal type does not belong to an unmanned aerial vehicle type, allocating other resource blocks to the target terminal (paragraph 42: At step 708, an eNB receiving information from its own UE indicating the identity of one or more interfering UEs performs appropriate steps to manage the interference. Depending on whether it has received an identification of one or more interfering UEs or has simply received forwarded IFS signaling, the eNB may or may not perform analysis to identify the interfering UE or UEs. Once the interfering UE or UEs have been identified for or by the eNB, the eNB selects an available TVWS channel for communication with neighbor eNBs. The selection may suitably be accomplished by consulting a TVWS database, with an uplink disable channel being chosen if available, and transmits interference exchange signaling to neighboring eNBs, identifying interfering UEs.).  .  
Regarding claim 12, Hong teaches a device implementing the method for controlling interference according to claim 1, located in applied to a first base station (Fig. 6: eNB 602), the device comprising: a transceiver (606/608); and a processor(614); wherein the processor is arranged to perform, through the transceiver, operations of the method (paragraphs 37-38).
Regarding claim 16, Hong teaches the same limitations described above in the rejection of claim 1. Hong further teaches a device for controlling interference, located in a second base station (Fig. 6: eNB 602), the device comprising a processor (614) and a transceiver (606/608). 

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hong and Teichmann as applied to claim 1 above, and further in view of Gustafsson et al. (WO  2016/005003 A1).
Regarding claims 2 and 13, Hong and Teichmann teach the method of claim 1, but fail to explicitly disclose wherein the determining the presence of interference from the unmanned aerial vehicle or the terminal similar to the unmanned aerial vehicle comprises: detecting an angle of arrival corresponding to a presently received interference -4-Docket No. 1910267PCT-US-XIAOMI-BZ signal, wherein the angle of arrival is an angle between the interference signal and a horizontal plane; and when an angle value of the angle of arrival exceeds a preset value, determining the presence of interference from the unmanned aerial vehicle or the terminal similar to the unmanned aerial vehicle.  
	However, Gustafsson teaches wherein the determining the presence of interference from the unmanned aerial vehicle or the terminal similar to the unmanned aerial vehicle comprises: detecting an angle of arrival corresponding to a presently received interference-4-Docket No. 1910267PCT-US-XIAOMI-BZ signal, wherein the angle of arrival is an angle between the interference signal and a horizontal plane (page 25, lines 1-7: The detection of the strongest angle of arrival may comprise detection of the spatial directions with a signal to noise and interference ratio for uplink signals from the UE 120 exceeding a threshold value. It is well known for an angle of arrival to between the horizontal plane); and when an angle value of the angle of arrival exceeds a preset value, determining the presence of interference from the unmanned aerial vehicle or the terminal similar to the unmanned aerial vehicle (page 25, lines 1-7: The detection of the strongest angle of arrival may comprise detection of the spatial directions with a signal to noise and interference ratio for uplink signals from the UE 120 exceeding a threshold value.).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Hong’s method by incorporating the teachings of Gustafsson, for the purpose of detecting and measuring signal arrivals and providing efficient signal processing.

Allowable Subject Matter
Claims 3, 11 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHONDA L MURPHY whose telephone number is (571)272-3185. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA L MURPHY/Primary Examiner, Art Unit 2462